Case: 13-12549    Date Filed: 12/17/2013   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-12549
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:11-cv-02578-JDW-EAJ



ROBERT FLEMING,

                                                             Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (December 17, 2013)

Before PRYOR, MARTIN and DUBINA, Circuit Judges.

PER CURIAM:
              Case: 13-12549     Date Filed: 12/17/2013   Page: 2 of 7


      Appellant Robert Fleming appeals the district court’s order affirming the

Social Security Commissioner’s (“the Commissioner”) denial of Fleming’s

application for disability insurance benefits. On appeal, Fleming argues that the

administrative law judge’s (“ALJ”) decision was not supported by substantial

evidence, in part because the ALJ improperly discounted the opinion of Fleming’s

treating physician, Dr. Steven Moss, gave improper weight to the residual

functional capacity (“RFC”) assessments completed by Kevin Cook and

Dr. Murthy Ravipati, and did not sufficiently weigh all of the medical opinions in

the record. Fleming also argues that Dr. Robert Hauser’s June 2009 diagnosis of

dystonia was corroborated by contemporaneous evidence available before the date

last insured, was entitled to deference, and the ALJ should have considered the

diagnosis, both alone and in combination with his alleged other severe

impairments. Finally, Fleming contends that the hypothetical posed by the ALJ to

the vocational expert was incomplete because it failed to include his cognitive

limitations secondary to traumatic brain injury, such that the vocational expert’s

testimony did not constitute substantial evidence.

      We review de novo the legal principles upon which the Commissioner bases

its decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). We

review the Commissioner’s findings “to determine if they are supported by

substantial evidence.” Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th


                                          2
              Case: 13-12549     Date Filed: 12/17/2013   Page: 3 of 7


Cir. 2001). Substantial evidence is a lower standard than the

preponderance-of-the-evidence standard, as it requires only “such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Moore, 405 F.3d at 1211. Nevertheless, we should not act as

“automatons,” and, instead, we “must scrutinize the record as a whole to determine

if the decision reached is reasonable and supported by substantial evidence.”

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986). Substantial evidence

requires more than a scintilla of evidence. Winschel v. Comm’r of Soc. Sec., 631
F.3d 1176, 1178 (11th Cir. 2011).

      A claimant for disability benefits must prove that he is disabled. Moore, 405
F.3d at 1211. A claimant is eligible for benefits if he demonstrates that he was

disabled on or before the last date for which he was insured. Id. There is a

five-step evaluation process to determine whether the claimant is disabled, which

is as follows: (1) whether the claimant is currently engaged in substantial gainful

activity; (2) whether the claimant has a severe impairment or combination of

impairments; (3) whether the impairment meets or equals the severity of the

specified impairments in the Listing of Impairments; (4) based on a Residual

Functional Capacity (“RFC”) assessment, whether the claimant can perform any of

his past work, even with the impairment; and (5) whether there are significant

numbers of jobs in the national economy that the claimant can perform in light of


                                          3
              Case: 13-12549     Date Filed: 12/17/2013    Page: 4 of 7


the claimant’s RFC, age, education, and work experience. Winschel, 631 F.3d

at 1178.

      The ALJ generally is required to give the medical opinions of treating

physicians “substantial or considerable weight.” Id. at 1179. Medical opinions

include statements from physicians or other acceptable medical sources that reflect

judgments about the nature and severity of the claimant’s impairments, including

the claimant’s symptoms, diagnosis and prognosis, what the claimant can still do,

even with the impairments, and the claimant’s physical or mental restrictions.

20 C.F.R. § 404.1527(a)(2). Acceptable medical sources include, inter alia,

licensed physicians. 20 C.F.R. § 404.1513(a)(1).

      The opinions of treating physicians generally are given more weight than the

opinions of non-treating physicians. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997). The opinions of non-examining, reviewing physicians, when contrary

to the opinions of the examining physicians, are entitled to little weight, and,

standing alone, they do not constitute substantial evidence. Sharfarz v. Bowen, 825
F.2d 278, 280 (11th Cir. 1987). In Sharfarz, we determined that the ALJ had

disregarded the relevant rules for weighing medical opinions because its

conclusion was based solely on the opinions of two non-examining physicians. Id.

      However, the ALJ need not give considerable weight to a treating

physician’s opinion where good cause exists not to do so. Winschel, 631 F.3d
4
              Case: 13-12549     Date Filed: 12/17/2013   Page: 5 of 7


at 1179. Good cause is present where the “(1) treating physician’s opinion was not

bolstered by the evidence, (2) evidence supported a contrary finding, or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Id. (internal quotation marks omitted). The ALJ must clearly articulate

its reasoning for discounting the treating physician’s opinion. Id.

      In Sharfarz, we determined that there was not good cause to reject the

treating physician’s opinion because, in essence, the ALJ had isolated portions of

the report without taking them in context. Sharfarz, 825 F.2d at 280. In Crawford

v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004), we concluded that

the ALJ’s decision to discredit a claimant’s treating physicians was supported by

substantial evidence because the medical opinions were (1) not supported either by

the doctors’ own treatment notes or medical tests, (2) based primarily on subjective

complaints of pain, and (3) contradicted by the claimant’s repeated refusal to take

medicine prescribed by the doctors. In Lewis, we determined that there was not

good cause to discount the opinions of the treating physicians because (1) the

ALJ’s reason for discrediting one physician also applied to other doctors whose

opinions the ALJ had credited, (2) a short treadmill exercise that the ALJ relied on

as good cause was not necessarily indicative of the claimant’s ability to work,

(3) the claimant’s participation in everyday activities was not inconsistent with the

physician’s proposed limitations, and (4) the reliability of the opinion credited by


                                          5
                Case: 13-12549    Date Filed: 12/17/2013    Page: 6 of 7


the ALJ was suspect. Lewis, 125 F.3d at 1440-41. We also concluded that, when

proper weight was given to the medical opinions of the treating physicians, there

was no substantial evidence supporting the Commissioner’s decision, and, instead,

the evidence supported the conclusion that Lewis was disabled. Id. at 1441.

      The ALJ is required to identify with particularity the weight given to the

different medical opinions and the reasons for those determinations. Winschel, 631
F.3d at 1179. In Winschel, we remanded because the ALJ had failed to explain the

weight it gave to the treating physician’s medical opinion, in part because the ALJ

had not discussed the pertinent elements of the medical opinion, and the ALJ’s

conclusions suggested that those elements were not considered. Id. Where the

ALJ “has ignored or failed properly to refute a treating physician’s testimony, we

hold as a matter of law that [the ALJ] has accepted it as true.” MacGregor, 786
F.2d at 1053.

      Here, we conclude that even if the ALJ properly discredited Dr. Moss’s RFC

assessment, the ALJ still committed reversible error by failing to state with

particularity the weight given to several of Fleming’s treating physicians, including

Dr. Hauser, Dr. Garcia DeSousa, and Dr. Nukesh Mehta, and it gave undue weight

to both Cook’s opinion and Dr. Ravipati’s opinion. Accordingly, we vacate the

district court’s order and remand this case with directions that the district court

remand the case to the ALJ to give proper weight to all of the medical opinions


                                           6
              Case: 13-12549    Date Filed: 12/17/2013   Page: 7 of 7


presented at the administrative hearing. We decline to address the remaining

issues presented on appeal because of the impact the first issue could have on the

others after a reassessment on remand.

      VACATED AND REMANDED.




                                         7